DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-2, 7, 10-12, 15-16, 23-24, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (Patent No. 7965651).
* Regarding to claims have optional language “OR” therefore only one limitation would be exam.
- With respect to claims 1, 10-11, 15-16 and 23-24, 33, Du teaches a method for switching a state of a User Equipment (UE), the method comprising: receiving, by the UE in a connected state, a configuration strategy transmitted by a base station, wherein the configuration strategy is a judgment rule for the UE to enter an inactive state (e.g. in fig. 4 step s401; the UE receives RRC configuration information from the eNB); and entering, by the UE, the inactive 
wherein the configuration strategy comprises at least one of an intra-area unique identifier of the UE in the inactive state, or a first timer for the UE to enter the inactive state (e.g. Fig. 1 shows the timer of DRX and step s403 the UE determine the timer); wherein the intra-area unique identifier of the UE in the inactive state is different from an International Mobile Subscriber Identity (IMSI) and the C-RNTI.  Du implicitly fails to teach the first timer for the UE to enter the inactive state, however it would have been obvious to a person of ordinary skill in the art before the effective filling date to understand the time that UE enter to inactive state would consider as the first timer as the claim’s invention.
- With respect to claims 2, 12 and 24, Du teaches wherein the configuration strategy comprises an indication that the UE is allowed to enter the inactive state (e.g. the RRC configuration information with DRX mode for UE).  
- With respect to claims 7, 31, Du teaches wherein before the UE in the connected state receives the configuration strategy transmitted by the base station, the method further comprises: transmitting, by the UE, a request message to the base station to request for being allowed to .  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (Patent No. 7965651) in view of Rayavarapu (Patent No. 9155121).
- With respect to claim 8, Du teaches wherein after the UE enters the inactive state from the connected state on its own initiative according to the configuration strategy (e.g. step S404 in Fig 4 when UE implement DRX mode), but fails to teach transmitting, by the UE, a connection resumption request to the base station, wherein the connection resumption request carries an intra-area unique identifier of the UE in the inactive state; and setting up, by the UE a connection with the base station, and entering the connected state from the inactive state; or, transmitting, by the UE, a data transmission request to the base station, wherein the data transmission request carries an intra-area unique identifier of the UE in the inactive state; and transmitting, by the UE, data with the base station in the inactive state according to a UE context stored in the inactive state of the UE.  Rayavarapu teaches teach transmitting, by the UE, a connection resumption request to the base station, wherein the connection resumption request carries an intra-area unique identifier of the UE in the inactive state; and setting up, by the UE a connection with the base station, and entering the connected state from the inactive state (e.g. the step RRC connection request in Fig. 5 and Fig. 4), therefore it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to implement the connection request for communication with eNB and UE after suspension from eNB.


Allowable Subject Matter
Claims 5-6, 17-19, 27, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/            Primary Examiner, Art Unit 2471